 

 

EMPLOYMENT AGREEMENT

This Employment Agreement, dated as of December 1, 2016 (“Agreement”), is hereby
entered into by and between Paul J. Tufano (“Employee”) and Benchmark
Electronics, Inc., a Texas corporation (“Company”). 

RECITALS

In connection with Employee’s appointment by Company as its President and Chief
Executive Officer, Employee and Company desire to enter into an employment
agreement with the terms and conditions set forth herein.

AGREEMENT

In consideration of the mutual covenants and conditions contained herein, the
parties hereto agree as follows:


SECTION 1.  EMPLOYMENT.   COMPANY HEREBY AGREES TO EMPLOY EMPLOYEE, AND EMPLOYEE
HEREBY ACCEPTS EMPLOYMENT BY COMPANY, UPON THE TERMS AND SUBJECT TO THE
CONDITIONS HEREINAFTER SET FORTH.  DURING THE TERM OF HIS EMPLOYMENT, EMPLOYEE
SHALL HAVE THE TITLE OF PRESIDENT AND CHIEF EXECUTIVE OFFICER OF COMPANY.


SECTION 2.  DUTIES.   IN HIS CAPACITY AS PRESIDENT AND CHIEF EXECUTIVE OFFICER
OF COMPANY, EMPLOYEE SHALL PERFORM SUCH REASONABLE EXECUTIVE DUTIES AS THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF A PUBLIC COMPANY OF THE SIZE AND SCOPE
OF COMPANY WOULD NORMALLY PERFORM OR AS OTHERWISE SPECIFIED IN THE BYLAWS OF
COMPANY, AND SUCH OTHER REASONABLE EXECUTIVE DUTIES AS THE BOARD OF DIRECTORS OF
COMPANY (THE “BOARD”) MAY FROM TIME TO TIME REASONABLY PRESCRIBE WITH THE
CONCURRENCE OF EMPLOYEE.  EMPLOYEE SHALL REPORT DIRECTLY AND SOLELY TO THE
CHAIRMAN OF THE BOARD AND COLLECTIVELY TO THE BOARD.  IT IS THE INTENTION OF THE
PARTIES HERETO THAT EMPLOYEE SHALL CONTINUE TO SERVE ON THE BOARD DURING THE
EMPLOYMENT TERM (AS DEFINED IN SECTION 3 BELOW).  EXCEPT AS OTHERWISE PROVIDED
HEREIN, EXCEPT AS MAY OTHERWISE BE APPROVED BY THE BOARD, AND EXCEPT DURING
VACATION PERIODS AND REASONABLE PERIODS DUE TO SICKNESS, PERSONAL INJURY OR
OTHER DISABILITY, EMPLOYEE AGREES TO DEVOTE SUBSTANTIALLY ALL OF HIS AVAILABLE
TIME TO THE PERFORMANCE OF HIS DUTIES TO COMPANY HEREUNDER, PROVIDED  THAT
NOTHING CONTAINED HEREIN SHALL PRECLUDE EMPLOYEE FROM (I) SERVING ON THE BOARD
OF DIRECTORS OF, OR AS AN ADVISOR TO, ANY BUSINESS OR CORPORATION ON WHICH HE IS
SERVING ON THE DATE HEREOF OR, WITH THE CONSENT OF THE BOARD, SERVING ON THE
BOARD OF DIRECTORS OF ANY OTHER BUSINESS OR CORPORATION, (II) SERVING ON THE
BOARD OF, OR WORKING FOR, ANY CHARITABLE OR COMMUNITY ORGANIZATION, AND (III)
PURSUING HIS PERSONAL FINANCIAL AND LEGAL AFFAIRS, SO LONG AS SUCH ACTIVITIES DO
NOT MATERIALLY INTERFERE WITH THE PERFORMANCE OF EMPLOYEE’S DUTIES HEREUNDER.  
NOTWITHSTANDING CLAUSE (I) IN THE PREVIOUS SENTENCE, (A) THE BOARD RESERVES THE
RIGHT TO REVIEW AND APPROVE CONTINUATION IN ANY EXISTING OR OTHER BOARD OR
ADVISORY SERVICES AT ANY TIME DURING THE EMPLOYMENT TERM, AND (B) EMPLOYEE SHALL
IMMEDIATELY NOTIFY THE BOARD IN THE EVENT THAT ANY OF THE ACTIVITIES SET FORTH
IN THE IMMEDIATELY PREVIOUS SENTENCE MATERIALLY INTERFERE WITH THE PERFORMANCE
OF EMPLOYEE’S DUTIES HEREUNDER.


 

1

 

--------------------------------------------------------------------------------

 


SECTION 3.  TERM.  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE TERM OF THIS
AGREEMENT SHALL COMMENCE ON DECEMBER 1, 2016 (THE “EFFECTIVE DATE”) AND SHALL
END ON DECEMBER 31, 2018 (THE “INITIAL TERM”).  THIS AGREEMENT SHALL BE SUBJECT
TO A SINGLE, ONE-YEAR EXTENSION OPTION EXERCISABLE BY THE BOARD WITH ADVANCE
WRITTEN NOTICE PROVIDED TO EMPLOYEE NOT LATER THAN 60 DAYS PRIOR TO THE
EXPIRATION OF THE INITIAL TERM, AND, UPON ACCEPTANCE BY EMPLOYEE, THE TERM OF
THIS AGREEMENT SHALL AUTOMATICALLY BE EXTENDED UNTIL DECEMBER 31, 2019.  IF
EITHER THE BOARD DOES NOT PROVIDE SUCH ADVANCE WRITTEN NOTICE PURSUANT TO THIS
SECTION 3 OF ITS DESIRE TO EXTEND THE TERM OF THIS AGREEMENT, OR EMPLOYEE
REJECTS THE ONE-YEAR EXTENSION OPTION OFFERED BY THE BOARD, THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE AT THE END OF THE INITIAL TERM.  THE PARTIES HERETO
AGREE THAT THE FAILURE TO RENEW BY COMPANY AT THE EXPIRATION OF THE INITIAL TERM
OR ANY FUTURE EXPIRY OF THE AGREEMENT SHALL NOT BE CONSIDERED A TERMINATION OF
EMPLOYEE WITHOUT CAUSE HEREUNDER, NOR SHALL IT OTHERWISE TRIGGER THE PAYMENT OF
ANY SEVERANCE OR OTHER PAYMENTS OR BENEFITS TO EMPLOYEE (OTHER THAN ANY RIGHTS
EMPLOYEE WOULD HAVE UNDER COBRA).  THE INITIAL TERM, AS THE SAME MAY BE EXTENDED
BY THE ONE-YEAR EXTENSION OPTION, IS REFERRED TO HEREIN AS THE “EMPLOYMENT
TERM.”  THE PROVISIONS OF THIS AGREEMENT SHALL SURVIVE ANY TERMINATION HEREOF.


SECTION 4.  COMPENSATION AND BENEFITS.  IN CONSIDERATION FOR THE SERVICES OF
EMPLOYEE HEREUNDER DURING THE EMPLOYMENT TERM, COMPANY SHALL COMPENSATE EMPLOYEE
AND PERFORM ITS OTHER OBLIGATIONS AS PROVIDED IN THIS SECTION 4. 


(A)  BASE SALARY.  COMMENCING ON THE EFFECTIVE DATE, EMPLOYEE SHALL BE ENTITLED
TO RECEIVE, AND COMPANY SHALL PAY EMPLOYEE IN EQUAL BI-WEEKLY INSTALLMENTS, A
BASE SALARY AT A RATE PER ANNUM OF ONE MILLION DOLLARS ($1,000,000.00) AS
INCREASED FROM TIME TO TIME BY THE COMPENSATION COMMITTEE OF THE BOARD (THE
“COMPENSATION COMMITTEE”).  THE ANNUALIZED AMOUNT OF SUCH BASE SALARY FOR EACH
RESPECTIVE ANNUAL ONE-YEAR PERIOD, INCLUDING ANY INCREASES HEREAFTER APPROVED,
IS REFERRED TO AS THE “BASE SALARY” FOR SUCH RESPECTIVE ONE-YEAR PERIOD.


(B)  BONUS.  DURING THE EMPLOYMENT TERM, EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN ANY ANNUAL FISCAL YEAR BONUS PLAN THAT MAY BE PROVIDED BY COMPANY
FOR ITS KEY EXECUTIVE EMPLOYEES, AS ADOPTED BY THE COMPENSATION COMMITTEE,
SUBJECT TO THE TERMS AND CONDITIONS OF ANY SUCH BONUS PLAN (THE “EXECUTIVE BONUS
PLAN”).  FOR EACH FISCAL YEAR DURING EMPLOYEE’S EMPLOYMENT,  EMPLOYEE’S TARGET
BONUS OPPORTUNITY UNDER THE EXECUTIVE BONUS PLAN SHALL BE 115% OF BASE SALARY IF
THE SPECIFIED PERFORMANCE OBJECTIVES ARE ATTAINED FOR SUCH YEAR, WITH A MAXIMUM
BONUS OPPORTUNITY OF 230% OF BASE SALARY IF THE FOREGOING PERFORMANCE OBJECTIVES
ARE EXCEEDED BY PREDETERMINED AMOUNTS; PROVIDED, HOWEVER, THAT SUCH BONUS WILL
BE PRORATED IN 2016 TO REFLECT EMPLOYEE’S START DATE OF SEPTEMBER 16, 2016, AND
NO BONUS WILL BE PAYABLE IN ANY GIVEN YEAR IF NOT EARNED.  THE TERMS AND
MEASURES FOR EARNING EMPLOYEE’S ANNUAL INCENTIVE BONUS WILL BE THOSE COMPANY
PERFORMANCE METRICS ESTABLISHED BY THE COMPENSATION COMMITTEE, PLUS ANY
ADDITIONAL MEASURES DEEMED IMPORTANT BY THE COMPENSATION COMMITTEE FOR THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER’S POSITION, IN ALL CASES DETERMINED AND
COMMUNICATED TO EMPLOYEE AS SOON AS PRACTICABLE AFTER THE BEGINNING, AND IN ANY
EVENT NO LATER THAN THE END OF THE FIRST QUARTER, OF THE APPLICABLE FISCAL
YEAR.  ALL BONUSES PAYABLE TO EMPLOYEE UNDER THE EXECUTIVE BONUS PLAN IN EFFECT
FROM TIME TO

2

 

--------------------------------------------------------------------------------

 


TIME SHALL BE DETERMINED AND PAID ON OR PRIOR TO MARCH 15 OF THE YEAR FOLLOWING
THE YEAR FOR WHICH SUCH BONUS IS EARNED AND PAYABLE.


(C)  OTHER LONG TERM INCENTIVE COMPENSATION.  EMPLOYEE SHALL BE ENTITLED TO
PARTICIPATE IN ALL LONG-TERM INCENTIVE COMPENSATION PROGRAMS FOR KEY EXECUTIVES
(IF ANY) AT A LEVEL COMMENSURATE WITH HIS POSITION.


(D)  OTHER BENEFITS.  DURING THE EMPLOYMENT TERM, EMPLOYEE SHALL BE ENTITLED TO
PARTICIPATE IN AND RECEIVE BENEFITS UNDER ANY AND ALL PENSION, DEFERRED
COMPENSATION, PROFIT-SHARING, LIFE AND OTHER INSURANCE, MEDICAL, DENTAL, HEALTH
AND OTHER WELFARE AND FRINGE BENEFIT PLANS AND PROGRAMS, AND BE PROVIDED ANY AND
ALL OTHER PERQUISITES, THAT ARE FROM TIME TO TIME MADE AVAILABLE TO EXECUTIVE
EMPLOYEES OR OTHER EMPLOYEES OF COMPANY.  EMPLOYEE’S PARTICIPATION IN ANY
EMPLOYEE BENEFIT PLAN OR PROGRAM WILL BE SUBJECT TO THE PROVISIONS, RULES, AND
REGULATIONS OF, OR APPLICABLE TO, THE PLAN OR PROGRAM.  COMPANY PROVIDES NO
ASSURANCE AS TO THE ADOPTION OR CONTINUATION OF ANY PARTICULAR EMPLOYEE BENEFIT
PLAN OR PROGRAM.  EMPLOYEE SHALL ALSO BE ENTITLED TO AN AMOUNT OF PAID VACATION
PER CALENDAR YEAR, AND SICK LEAVE AND ILLNESS AND DISABILITY BENEFITS, IN
ACCORDANCE WITH SUCH REASONABLE COMPANY POLICY AS MAY BE APPLICABLE FROM TIME TO
TIME TO EXECUTIVE EMPLOYEES.


(E)  NO FURTHER DIRECTOR’S FEES.  DURING THE EMPLOYMENT TERM, EMPLOYEE SHALL NOT
SERVE AS AN “OUTSIDE” DIRECTOR OF COMPANY, AND WILL, AS OF SEPTEMBER 16, 2016,
NO LONGER BE ELIGIBLE TO RECEIVE FEES, EQUITY GRANTS OR OTHER COMPENSATION PAID
TO COMPANY’S NON-EMPLOYEE DIRECTORS FOR HIS SERVICE ON THE BOARD DURING THE
EMPLOYMENT TERM; PROVIDED, HOWEVER, THAT ALL EXISTING DIRECTOR EQUITY GRANTS
THAT HAVE BEEN MADE TO EMPLOYEE PRIOR TO THE EFFECTIVE DATE THAT REMAIN
OUTSTANDING AS OF THE EFFECTIVE DATE SHALL CONTINUE TO VEST DURING THE
EMPLOYMENT TERM.


(F)  OFFICE/ADMINISTRATIVE SUPPORT.   EMPLOYEE WILL BE PROVIDED WITH AN
EXECUTIVE OFFICE AT COMPANY’S HEADQUARTERS AND ADMINISTRATIVE SUPPORT
COMMENSURATE WITH HIS POSITION AS PRESIDENT AND CHIEF EXECUTIVE OFFICER OF
COMPANY.


(G)  COMPENSATION RECOVERY POLICY.  TO THE EXTENT THAT ANY COMPENSATION PAID OR
PAYABLE PURSUANT TO THIS AGREEMENT IS CONSIDERED “INCENTIVE-BASED COMPENSATION”
WITHIN THE MEANING AND SUBJECT TO THE REQUIREMENTS OF SECTION 10D OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE ACT”), SUCH
COMPENSATION SHALL BE SUBJECT TO POTENTIAL FORFEITURE OR RECOVERY BY COMPANY IN
ACCORDANCE WITH ANY COMPENSATION RECOVERY POLICY ADOPTED BY THE BOARD OR ANY
COMMITTEE THEREOF IN RESPONSE TO THE REQUIREMENTS OF SECTION 10D OF THE EXCHANGE
ACT AND ANY IMPLEMENTING RULES AND REGULATIONS THEREUNDER ADOPTED BY THE
SECURITIES AND EXCHANGE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE ON WHICH
COMPANY’S COMMON STOCK IS THEN LISTED.  THIS AGREEMENT MAY BE UNILATERALLY
AMENDED BY COMPANY TO COMPLY WITH ANY SUCH COMPENSATION RECOVERY POLICY.


(H)  EQUITY AWARDS.  THE COMPENSATION COMMITTEE HAS AWARDED TO EMPLOYEE A GRANT
OF RESTRICTED STOCK UNITS SCHEDULED TO VEST IN TWO EQUAL INSTALLMENTS BASED ON
EMPLOYEE’S CONTINUED SERVICE UNDER THIS AGREEMENT THROUGH DECEMBER 31, 2017 AND

3

 

--------------------------------------------------------------------------------

 


DECEMBER 31, 2018, RESPECTIVELY, AND WILL MAKE A GRANT OF PERFORMANCE STOCK
UNITS IN MARCH 2017 WITH A GRANT DATE FAIR VALUE OF $1,800,000, WITH VESTING
BASED ON A SINGLE TWO-YEAR PERFORMANCE PERIOD ENDING ON DECEMBER 31, 2018.  THE
ACTUAL AWARD AGREEMENTS BETWEEN EMPLOYEE AND COMPANY GOVERNING THE GRANTS OF THE
RESTRICTED STOCK UNITS AND THE PERFORMANCE STOCK UNITS SHALL CONTROL AND ADDRESS
ALL PROVISIONS IN RESPECT OF SUCH EQUITY AWARDS, AND THE COMPENSATION COMMITTEE
WILL SPECIFY ALL TERMS AND CONDITIONS OF THESE AWARDS, INCLUDING THE APPLICABLE
PERFORMANCE-BASED VESTING CONDITIONS TO BE SATISFIED (SUCH AWARD AGREEMENTS, THE
“AWARD AGREEMENTS”); PROVIDED, HOWEVER, THAT THE PARTIES HERETO AGREE THAT IN
THE EVENT OF EMPLOYEE’S DEATH OR DISABILITY (AS DEFINED IN SECTION 6(A) OF THIS
AGREEMENT) DURING THE EMPLOYMENT TERM, ALL OF EMPLOYEE’S OUTSTANDING EQUITY
AWARDS WILL IMMEDIATELY VEST, AND ANY APPLICABLE PERFORMANCE CRITERIA APPLICABLE
THERETO WILL BE DEEMED SATISFIED AT TARGET LEVEL NOTWITHSTANDING ANY CONTRARY
PROVISIONS SET FORTH IN THE AWARD AGREEMENTS.  FOLLOWING THE FOREGOING AWARDS,
COMPANY SHALL MAKE EQUITY GRANTS TO EMPLOYEE THAT ARE COMMENSURATE WITH
EMPLOYEE’S ROLE, WHICH GRANTS WILL BE CONCURRENT WITH COMPANY’S NORMAL GRANT
CYCLE BEGINNING IN 2018. 


SECTION 5.  EXPENSES AND OTHER EMPLOYMENT-RELATED MATTERS.  IT IS ACKNOWLEDGED
BY THE PARTIES THAT EMPLOYEE, IN CONNECTION WITH THE SERVICES TO BE PERFORMED BY
HIM PURSUANT TO THE TERMS OF THIS AGREEMENT, WILL BE REQUIRED TO MAKE PAYMENTS
FOR TRAVEL, ENTERTAINMENT AND SIMILAR EXPENSES.  COMPANY SHALL REIMBURSE
EMPLOYEE FOR ALL REASONABLE EXPENSES INCURRED BY EMPLOYEE IN CONNECTION WITH THE
PERFORMANCE OF HIS DUTIES HEREUNDER OR OTHERWISE ON BEHALF OF COMPANY, UPON
PRESENTATION OF EXPENSE STATEMENTS OR VOUCHERS AND SUCH OTHER INFORMATION AS
COMPANY MAY REASONABLY REQUIRE IN ACCORDANCE WITH COMPANY’S BUSINESS EXPENSE
REIMBURSEMENT POLICIES AS IN EFFECT FROM TIME TO TIME.  IN ADDITION, COMPANY
WILL REIMBURSE EMPLOYEE’S REASONABLE TRAVEL EXPENSES, WHICH MAY INCLUDE
FIRST-CLASS OR BUSINESS-CLASS TRAVEL AS APPROPRIATE, TO AND FROM HIS CURRENT
RESIDENCES TO THE GREATER HOUSTON METRO AREA, ALONG WITH ANY ASSOCIATED EXPENSES
INCLUDING TEMPORARY LODGING EXPENSES AND CAR RENTALS IN THE GREATER HOUSTON
METRO AREA, IN FURTHERANCE OF EMPLOYEE’S PERFORMANCE OF HIS SERVICES UNDER THIS
AGREEMENT.  IN LIEU OF TEMPORARY LODGING, COMPANY MAY ELECT TO PROVIDE EMPLOYEE
WITH CORPORATE TEMPORARY HOUSING DURING THE EMPLOYMENT TERM.  EMPLOYEE SHALL
ALSO BE ENTITLED TO REIMBURSEMENT OF REASONABLE OUTSIDE LEGAL EXPENSES IN
CONNECTION WITH THE DRAFTING AND NEGOTIATION OF THIS AGREEMENT.


SECTION 6.  TERMINATION.  EMPLOYEE’S EMPLOYMENT MAY TERMINATE PRIOR TO THE END
OF THE EMPLOYMENT TERM AS PROVIDED IN THIS SECTION 6.  THE DATE UPON WHICH
EMPLOYEE’S TERMINATION OF EMPLOYMENT WITH COMPANY OCCURS IS THE “TERMINATION
DATE.”  FOR PURPOSES OF SECTIONS 6(C) AND 6(D)  OF THIS AGREEMENT ONLY, WITH
RESPECT TO THE TIMING OF ANY PAYMENTS THEREUNDER, THE TERMINATION DATE SHALL
MEAN THE DATE ON WHICH A “SEPARATION FROM SERVICE” HAS OCCURRED FOR PURPOSES OF
SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“CODE”), AND THE
REGULATIONS AND GUIDANCE THEREUNDER.  UPON ANY TERMINATION OF EMPLOYMENT
HEREUNDER, EMPLOYEE HEREBY AGREES TO IMMEDIATELY TENDER HIS RESIGNATION FROM THE
BOARD, WHICH RESIGNATION SHALL NOT BE EFFECTIVE UNTIL AND UNLESS ACCEPTED BY THE
BOARD.


 

4

 

--------------------------------------------------------------------------------

 


(A)  DEATH OR DISABILITY.  EMPLOYEE’S EMPLOYMENT WILL TERMINATE (X) IMMEDIATELY
UPON THE DEATH OF EMPLOYEE DURING THE EMPLOYMENT TERM HEREUNDER OR (Y) AT THE
OPTION OF COMPANY, UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO EMPLOYEE AND/OR HIS
APPOINTED GUARDIANS OR REPRESENTATIVES, IN THE EVENT OF EMPLOYEE’S DISABILITY,
AS HEREINAFTER DEFINED.  EMPLOYEE SHALL NOT BE DEEMED DISABLED UNLESS, AS A
RESULT OF EMPLOYEE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS (AS DETERMINED
BY A PHYSICIAN SELECTED BY THE EMPLOYER OR ITS INSURERS AND REASONABLY
ACCEPTABLE TO EMPLOYEE OR HIS REPRESENTATIVE), EMPLOYEE SHALL HAVE BEEN ABSENT
FROM AND UNABLE TO PERFORM THE ESSENTIAL DUTIES OF HIS POSITION, EVEN WITH
REASONABLE ACCOMMODATION, ON A FULL-TIME BASIS FOR 120 CONSECUTIVE BUSINESS DAYS
(“DISABILITY”).  IN THE EVENT OF TERMINATION OF EMPLOYEE’S EMPLOYMENT PURSUANT
TO THIS SECTION 6(A): 


1.  COMPANY SHALL IMMEDIATELY PAY EMPLOYEE (OR HIS ESTATE) (I) ANY PORTION OF
EMPLOYEE’S BASE SALARY ACCRUED BUT UNPAID THROUGH THE TERMINATION DATE AND (II)
ALL PAYMENTS AND REIMBURSEMENTS UNDER SECTION 5 HEREOF FOR EXPENSES INCURRED
PRIOR TO SUCH TERMINATION.


2.  EMPLOYEE (OR HIS ESTATE) SHALL BE ENTITLED TO RECEIVE ALL VESTED BENEFITS
UNDER COMPANY’S OTHERWISE APPLICABLE PLANS AND PROGRAMS.


3.  EMPLOYEE SHALL BE ENTITLED TO THE BENEFITS SET FORTH IN THE PROVISO IN
SECTION 4(H), ABOVE, WITH RESPECT TO RESTRICTED STOCK UNITS.


4.  IF EMPLOYEE IS ELIGIBLE FOR AND PROPERLY ELECTS TO CONTINUE EMPLOYEE’S (OR
HIS DEPENDENTS’) GROUP HEALTH INSURANCE COVERAGE, AS IN PLACE IMMEDIATELY PRIOR
TO THE TERMINATION DATE, COMPANY SHALL PAY FOR THE PORTION OF THE PREMIUM COSTS
FOR SUCH COVERAGE THAT COMPANY WOULD PAY IF EMPLOYEE REMAINED EMPLOYED BY
COMPANY, AT THE SAME LEVEL OF COVERAGE THAT WAS IN EFFECT AS OF THE TERMINATION
DATE, FOR A PERIOD OF 18 CONSECUTIVE MONTHS AFTER THE TERMINATION DATE,
PROVIDED  THAT SUCH BENEFITS CONTINUATION WILL CEASE IF AND TO THE EXTENT
EMPLOYEE BECOMES ELIGIBLE FOR SIMILAR BENEFITS BY REASON OF NEW EMPLOYMENT OR
EMPLOYEE OTHERWISE IS NO LONGER ELIGIBLE FOR CONTINUATION COVERAGE PURSUANT TO
APPLICABLE LAWS AND PLANS.


(B)  FOR CAUSE.  COMPANY MAY TERMINATE EMPLOYEE’S EMPLOYMENT FOR CAUSE (AS
DEFINED BELOW) UPON WRITTEN NOTICE BY COMPANY TO EMPLOYEE, SUCH TERMINATION DATE
TO BE DETERMINED IN ACCORDANCE WITH THE LAST PARAGRAPH OF THIS SECTION 6(B)
BELOW.  IN THE EVENT OF TERMINATION OF EMPLOYEE’S EMPLOYMENT FOR CAUSE PURSUANT
TO THIS SECTION 6(B), THEN COMPANY SHALL IMMEDIATELY PAY EMPLOYEE ONLY THE
FOLLOWING: (I) ANY PORTION OF EMPLOYEE’S BASE SALARY ACCRUED BUT UNPAID THROUGH
THE TERMINATION DATE, INCLUDING ANY ACCRUED BUT UNUSED VACATION, SICK LEAVE OR
OTHER PAID TIME OFF BENEFITS, (II) ALL PAYMENTS AND REIMBURSEMENT UNDER SECTION
5 HEREOF FOR EXPENSES INCURRED PRIOR TO SUCH TERMINATION AND (III) ALL VESTED
BENEFITS UNDER COMPANY’S OTHERWISE APPLICABLE PLANS AND PROGRAMS.

For purposes of this Agreement, the term “Cause” shall mean Employee’s (i)
willful misconduct in the performance of his duties with Company, which willful

5

 

--------------------------------------------------------------------------------

 

misconduct results in a material adverse effect on Company, provided  that no
such willful misconduct will constitute “Cause” if it relates to an action taken
or omitted by Employee in the good faith, reasonable belief that such action or
omission was in or not opposed to the best interests of Company; (ii) habitual
neglect or disregard of his duties with Company that is materially and
demonstrably injurious to Company, after written notice from Company stating
with reasonable specificity the duties Employee has failed to perform; (iii)
engaging in willful misconduct that harms the reputation of Company, provided 
that no such willful misconduct will constitute “Cause” if it relates to an
action taken or omitted by Employee in the good faith, reasonable belief that
such action or omission was in or not opposed to the best interests of Company;
(iv) obstruction, impedance, or failure to materially cooperate with an
investigation authorized by the Board, a self-regulatory organization empowered
with self-regulatory responsibilities under federal or state laws, or a
governmental department or agency; or (v) conviction of a felony, provided  that
no such conviction will constitute “Cause” if it relates to an action determined
by the Board, in its sole discretion, to have been taken or omitted by Employee
in the good faith, reasonable belief that such action or omission was in or not
opposed to the best interest of Company.  Employee’s employment may not and
shall not be terminated for Cause unless the (1) Board provides Employee with
written notice stating the conduct alleged to give rise to such Cause, (2)
Employee has been given an opportunity to be heard by the Board, (3) in the case
of clause (i) or (ii) of the definition of Cause, Employee has been given a
reasonable time to cure, and Employee has not cured such negligence or failure
to the reasonable satisfaction of the Board, and (4) the Board has approved such
termination by majority vote of the members of the Board, excluding Employee.


(C)  BY COMPANY WITHOUT CAUSE.  COMPANY MAY TERMINATE EMPLOYEE’S EMPLOYMENT AT
ANY TIME FOR ANY REASON WITHOUT CAUSE.  IN THE EVENT OF ANY TERMINATION OF
EMPLOYEE’S EMPLOYMENT BY COMPANY WITHOUT CAUSE PURSUANT TO THIS SECTION 6(C): 


1.  COMPANY SHALL IMMEDIATELY PAY EMPLOYEE (I) ANY PORTION OF EMPLOYEE’S BASE
SALARY ACCRUED BUT UNPAID THROUGH THE TERMINATION DATE AND (II) ALL PAYMENTS AND
REIMBURSEMENT UNDER SECTION 5 HEREOF FOR EXPENSES INCURRED PRIOR TO SUCH
TERMINATION.


2.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE ALL VESTED BENEFITS UNDER COMPANY’S
OTHERWISE APPLICABLE PLANS AND PROGRAMS.


3.  SUBJECT TO EMPLOYEE SATISFYING THE CONDITIONS IN SECTION 6(F), COMPANY SHALL
(I) PAY EMPLOYEE SEVERANCE PAY EQUAL TO THE LESSER OF (X) AND (Y), WHERE (X)
EQUALS TWO TIMES THE SUM OF (A) THE BASE SALARY AT THE TERMINATION DATE PLUS (B)
THE GREATER OF EMPLOYEE’S TARGET BONUS UNDER THE EXECUTIVE BONUS PLAN IN EFFECT
FOR THE YEAR IN WHICH THE TERMINATION DATE OCCURS OR THE LAST ANNUAL CASH BONUS
ACTUALLY PAID TO EMPLOYEE PRIOR TO THE TERMINATION DATE (THE AMOUNT DESCRIBED IN
CLAUSES (A) PLUS (B), THE “TOTAL CASH AMOUNT”), AND (Y) EQUALS TWO TIMES THE
TOTAL CASH AMOUNT MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER
OF DAYS REMAINING IN THE INITIAL TERM FOLLOWING THE TERMINATION DATE (IF ANY)
AND THE DENOMINATOR OF WHICH IS 365; AND (II) PROVIDE EMPLOYEE WITH PRO-

6

 

--------------------------------------------------------------------------------

 


RATA VESTING OF ALL SERVICE OR TIME-BASED UNVESTED RESTRICTED STOCK UNITS HELD
BY EMPLOYEE ON THE TERMINATION DATE, BASED ON THE NUMBER OF DAYS EMPLOYEE WAS
EMPLOYED BY COMPANY UNDER THIS AGREEMENT PRIOR TO SUCH TERMINATION DATE OVER THE
TOTAL NUMBER OF DAYS IN THE INITIAL TERM, AND ALL UNVESTED PERFORMANCE-BASED
EQUITY COMPENSATION HELD BY EMPLOYEE SHALL BE FORFEITED.  THE SEVERANCE PAY
DESCRIBED IN CLAUSE (I) IN THE PREVIOUS SENTENCE, LESS APPLICABLE WITHHOLDINGS,
SHALL BE PAYABLE TO EMPLOYEE IN A LUMP SUM 60 CALENDAR DAYS AFTER THE
TERMINATION DATE.  EMPLOYEE SHALL HAVE NO OBLIGATION OF MITIGATION OR SIMILAR
OBLIGATION WITH RESPECT TO SUCH PAYMENT.  IN ADDITION, IF (AND ONLY IF) THE
TERMINATION DATE IN RESPECT OF EMPLOYEE’S TERMINATION WITHOUT CAUSE OR
TERMINATION FOR GOOD REASON (AS DEFINED BELOW) OCCURS WITHIN THE THREE MONTHS
IMMEDIATELY PRECEDING OR THE 24 MONTHS IMMEDIATELY FOLLOWING A CHANGE IN CONTROL
(AS DEFINED BELOW), THEN EMPLOYEE SHALL RECEIVE ALL OF THE BENEFITS SET FORTH
ABOVE AT THE SAME TIME AND IN THE SAME MANNER OF PAYMENT DESCRIBED IN THIS
SECTION 6(C)(3), PROVIDED  THAT (1) IN LIEU OF THE AMOUNT DESCRIBED IN CLAUSE
(I) ABOVE, EMPLOYEE SHALL RECEIVE AN AMOUNT EQUAL TO THREE TIMES THE TOTAL CASH
AMOUNT, AND (2) IN LIEU OF THE BENEFITS DESCRIBED IN CLAUSE (II) ABOVE, EMPLOYEE
SHALL RECEIVE IMMEDIATE VESTING OF ALL OF EMPLOYEE’S UNVESTED RESTRICTED STOCK
UNITS THEN OUTSTANDING, AND IMMEDIATE VESTING OF ALL OF EMPLOYEE’S UNVESTED
PERFORMANCE STOCK UNITS, WHICH VESTING SHALL BE BASED ON PERFORMANCE ACTUALLY
ACHIEVED AS MEASURED AGAINST THE PERFORMANCE STOCK UNIT CRITERIA THROUGH THE
TERMINATION DATE.


4.  SUBJECT TO EMPLOYEE SATISFYING THE CONDITIONS IN SECTION 6(F), IF EMPLOYEE
IS ELIGIBLE FOR AND PROPERLY ELECTS TO CONTINUE EMPLOYEE’S (OR HIS DEPENDENTS’)
GROUP HEALTH INSURANCE COVERAGE, AS IN PLACE IMMEDIATELY PRIOR TO THE
TERMINATION DATE, COMPANY SHALL PAY FOR THE PORTION OF THE PREMIUM COSTS FOR
SUCH COVERAGE THAT COMPANY WOULD PAY IF EMPLOYEE REMAINED EMPLOYED BY COMPANY,
AT THE SAME LEVEL OF COVERAGE THAT WAS IN EFFECT AS OF THE TERMINATION DATE, FOR
A PERIOD OF 18 CONSECUTIVE MONTHS AFTER THE TERMINATION DATE, PROVIDED  THAT
SUCH BENEFITS CONTINUATION WILL CEASE IF AND TO THE EXTENT EMPLOYEE BECOMES
ELIGIBLE FOR SIMILAR BENEFITS BY REASON OF NEW EMPLOYMENT OR EMPLOYEE OTHERWISE
IS NO LONGER ELIGIBLE FOR CONTINUATION COVERAGE PURSUANT TO APPLICABLE LAWS AND
PLANS.


(D)  BY EMPLOYEE FOR GOOD REASON.  EMPLOYEE MAY TERMINATE HIS EMPLOYMENT AT ANY
TIME FOR GOOD REASON (AS DEFINED BELOW).  IN THE EVENT OF ANY TERMINATION OF
EMPLOYEE’S EMPLOYMENT BY EMPLOYEE FOR GOOD REASON PURSUANT TO THIS SECTION 6(D),
EMPLOYEE SHALL RECEIVE ALL PAYMENTS AND BENEFITS DESCRIBED IN SECTION 6(C), AND
EMPLOYEE AND COMPANY SHALL BE SUBJECT TO ALL OBLIGATIONS AND CONDITIONS SET
FORTH IN SECTION 6(C) IN RESPECT OF A GOOD REASON TERMINATION BY EMPLOYEE
(INCLUDING, WITHOUT LIMITATION, IN RESPECT OF EMPLOYEE SATISFYING THE CONDITIONS
IN SECTION 6(F) AS THEY RELATE TO THE SPECIFIED PROVISIONS OF SECTION 6(C),
COMPANY SATISFYING THE OBLIGATIONS IN RESPECT OF THE AWARD AGREEMENTS, AND THE
ADDITIONAL PAYMENTS REQUIRED IN THE EVENT OF EMPLOYEE’S TERMINATION OF
EMPLOYMENT FOR GOOD REASON DURING THE THREE MONTHS IMMEDIATELY PRECEDING OR THE
24 MONTHS IMMEDIATELY FOLLOWING A CHANGE IN CONTROL).  FOR PURPOSES OF THIS
AGREEMENT, “GOOD REASON” MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS
WITHOUT EMPLOYEE’S CONSENT: (A) A MATERIAL DIMINUTION OF EMPLOYEE’S

7

 

--------------------------------------------------------------------------------

 


TITLE, DUTIES OR RESPONSIBILITIES OR CHANGE OF SUCH TITLE, DUTIES OR
RESPONSIBILITIES TO, OR ADDITION OF TITLE, DUTIES AND RESPONSIBILITIES OF, THOSE
INCONSISTENT WITH HIS POSITIONS AS PRESIDENT AND CHIEF EXECUTIVE OFFICER, (B) A
REDUCTION IN EMPLOYEE’S BASE SALARY OR ANNUAL BONUS OR LONG-TERM INCENTIVE
COMPENSATION OPPORTUNITY, OR (C) A MATERIAL BREACH BY COMPANY OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE OCCURRENCE OF ANY OF THE EVENTS
DESCRIBED IN CLAUSES (A) THROUGH (C) ABOVE WILL NOT CONSTITUTE GOOD REASON
UNLESS (I) EMPLOYEE GIVES COMPANY WRITTEN NOTICE WITHIN 60 DAYS AFTER THE
INITIAL OCCURRENCE OF ANY OF SUCH EVENT THAT EMPLOYEE BELIEVES THAT SUCH EVENT
CONSTITUTES GOOD REASON AND, (II) COMPANY THEREAFTER FAILS TO CURE ANY SUCH
EVENT WITHIN 30 DAYS AFTER RECEIPT OF SUCH NOTICE, AND (III) EMPLOYEE’S
TERMINATION DATE AS A RESULT OF SUCH EVENT OCCURS WITHIN 180 DAYS AFTER THE
INITIAL OCCURRENCE OF SUCH EVENT.


(E)  BY EMPLOYEE WITHOUT GOOD REASON.  EMPLOYEE MAY TERMINATE HIS EMPLOYMENT AT
ANY TIME WITHOUT GOOD REASON UPON 30 DAYS’ PRIOR WRITTEN NOTICE TO COMPANY.  IN
THE EVENT OF ANY SUCH TERMINATION OF EMPLOYEE’S EMPLOYMENT BY EMPLOYEE WITHOUT
GOOD REASON PURSUANT TO THIS SECTION 6(E), ONLY THE FOLLOWING SHALL BE PAYABLE
TO EMPLOYEE:


1.  COMPANY SHALL IMMEDIATELY PAY EMPLOYEE (I) ANY PORTION OF EMPLOYEE’S BASE
SALARY ACCRUED BUT UNPAID THROUGH THE TERMINATION DATE AND (II) ALL PAYMENTS AND
REIMBURSEMENTS UNDER SECTION 5 HEREOF FOR EXPENSES INCURRED PRIOR TO SUCH
TERMINATION.


2.  EMPLOYEE SHALL BE ENTITLED TO RECEIVE ALL VESTED BENEFITS UNDER COMPANY’S
OTHERWISE APPLICABLE PLANS AND PROGRAMS.


(F)  CONDITIONS FOR SEVERANCE AND BENEFITS CONTINUATION PAYMENTS. 
NOTWITHSTANDING ANYTHING ABOVE TO THE CONTRARY, ANY OBLIGATION OF COMPANY TO
PROVIDE THE SEVERANCE OR BENEFITS CONTINUATION PAYMENTS UNDER SECTIONS 6(C)(3)
AND 6(C)(4)  (AND THE CORRESPONDING PAYMENTS UNDER SECTIONS 6(D)) ABOVE SHALL BE
CONTINGENT UPON (1) EMPLOYEE EXECUTING A GENERAL RELEASE IN A FORM ATTACHED
HERETO AS EXHIBIT A AND SUCH RELEASE BECOMING IRREVOCABLE PRIOR TO THE 60TH
CALENDAR DAY AFTER THE TERMINATION DATE, AND (2) EMPLOYEE STRICTLY COMPLYING
WITH THE TERMS OF THIS AGREEMENT, THE CONFIDENTIALITY AGREEMENT (DEFINED BELOW)
AND ANY OTHER WRITTEN AGREEMENTS BETWEEN COMPANY AND EMPLOYEE, INCLUDING WITHOUT
LIMITATION EMPLOYEE’S COMPLIANCE WITH THE OBLIGATIONS UNDER SECTIONS 8 AND 9 
BELOW THAT SURVIVE THE TERMINATION OF EMPLOYEE’S EMPLOYMENT.


(G)  PARACHUTE PAYMENT RESTRICTIONS.  IF ANY PAYMENT OR BENEFIT TO BE PAID OR
PROVIDED TO EMPLOYEE UNDER THIS AGREEMENT, TAKEN TOGETHER WITH ANY PAYMENTS OR
BENEFITS OTHERWISE PAID OR PROVIDED TO EMPLOYEE BY COMPANY OR ANY CORPORATION
THAT IS A MEMBER OF AN “AFFILIATED GROUP” (AS DEFINED IN SECTION 1504 OF THE
CODE WITHOUT REGARD TO SECTION 1504(B) OF THE CODE) OF WHICH COMPANY IS A MEMBER
(THE “OTHER ARRANGEMENTS”), WOULD COLLECTIVELY CONSTITUTE A “PARACHUTE PAYMENT”
(AS DEFINED IN SECTION 280G(B)(2) OF THE CODE), AND IF THE NET AFTER-TAX AMOUNT
OF SUCH PARACHUTE PAYMENT TO EMPLOYEE IS LESS THAN WHAT THE NET AFTER-TAX AMOUNT
TO EMPLOYEE WOULD BE IF THE AGGREGATE PAYMENTS AND BENEFITS OTHERWISE
CONSTITUTING THE PARACHUTE PAYMENT WERE

8

 

--------------------------------------------------------------------------------

 


LIMITED TO THREE TIMES EMPLOYEE’S “BASE AMOUNT” (AS DEFINED IN SECTION
280G(B)(3) OF THE CODE) LESS $1.00, THEN THE AGGREGATE PAYMENTS AND BENEFITS
OTHERWISE CONSTITUTING THE PARACHUTE PAYMENT SHALL BE REDUCED TO AN AMOUNT THAT
SHALL EQUAL THREE TIMES EMPLOYEE’S BASE AMOUNT, LESS $1.00.  SHOULD SUCH A
REDUCTION IN PAYMENTS AND BENEFITS BE REQUIRED, EMPLOYEE SHALL BE ENTITLED,
SUBJECT TO THE FOLLOWING SENTENCE, TO DESIGNATE THOSE PAYMENTS AND BENEFITS
UNDER THIS AGREEMENT OR THE OTHER ARRANGEMENTS THAT WILL BE REDUCED OR
ELIMINATED SO AS TO ACHIEVE THE SPECIFIED REDUCTION IN AGGREGATE PAYMENTS AND
BENEFITS TO EMPLOYEE AND AVOID CHARACTERIZATION OF SUCH AGGREGATE PAYMENTS AND
BENEFITS AS A PARACHUTE PAYMENT.  COMPANY WILL PROVIDE EMPLOYEE WITH ALL
INFORMATION REASONABLY REQUESTED BY EMPLOYEE TO PERMIT EMPLOYEE TO MAKE SUCH
DESIGNATION.  TO THE EXTENT THAT EMPLOYEE’S ABILITY TO MAKE SUCH A DESIGNATION
WOULD CAUSE ANY OF THE PAYMENTS AND BENEFITS TO BECOME SUBJECT TO ANY ADDITIONAL
TAX UNDER CODE SECTION 409A, OR IF EMPLOYEE FAILS TO MAKE SUCH A DESIGNATION
WITHIN 10 BUSINESS DAYS OF RECEIVING THE REQUESTED INFORMATION FROM COMPANY,
THEN COMPANY SHALL ACHIEVE THE NECESSARY REDUCTION IN SUCH PAYMENTS AND BENEFITS
BY FIRST REDUCING OR ELIMINATING THE PORTION OF THE PAYMENTS AND BENEFITS THAT
ARE PAYABLE IN CASH AND THEN BY REDUCING OR ELIMINATING THE NON-CASH PORTION OF
THE PAYMENTS AND BENEFITS, IN EACH CASE IN REVERSE ORDER BEGINNING WITH PAYMENTS
AND BENEFITS WHICH ARE TO BE PAID OR PROVIDED THE FURTHEST IN TIME FROM THE DATE
OF COMPANY’S DETERMINATION.  FOR PURPOSES OF THIS SECTION 6(G), A NET AFTER-TAX
AMOUNT SHALL BE DETERMINED BY TAKING INTO ACCOUNT ALL APPLICABLE INCOME, EXCISE
AND EMPLOYMENT TAXES, WHETHER IMPOSED AT THE FEDERAL, STATE OR LOCAL LEVEL,
INCLUDING THE EXCISE TAX IMPOSED UNDER SECTION 4999 OF THE CODE.


SECTION 7.  CHANGE IN CONTROL.  FOR PURPOSES OF THIS AGREEMENT, (1) THE TERM
“PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, TRUST, COMPANY,
BUSINESS, FIRM, ASSOCIATION, ORGANIZATION, GOVERNMENTAL INSTRUMENTALITY, OTHER
ENTITY, SYNDICATE OR GROUP, (2) THE TERM “VOTING SECURITIES” SHALL MEAN, AS TO
ANY PERSON, THE THEN-OUTSTANDING SECURITIES OF OR OTHER INTERESTS IN SUCH PERSON
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, TRUSTEES OR SIMILAR
MANAGERS OF SUCH PERSON, (3) THE TERM “AFFILIATE” MEANS ANY ENTITY THAT,
DIRECTLY OR INDIRECTLY, IS CONTROLLED BY, CONTROLS OR IS UNDER COMMON CONTROL
WITH, COMPANY OR ANY ENTITY IN WHICH COMPANY HAS A SIGNIFICANT EQUITY INTEREST,
AND (4) THE TERM “CHANGE IN CONTROL” SHALL MEAN THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


(A)  DURING ANY PERIOD OF 24 CONSECUTIVE CALENDAR MONTHS, INDIVIDUALS WHO WERE
DIRECTORS OF COMPANY ON THE FIRST DAY OF SUCH PERIOD (THE “INCUMBENT DIRECTORS”)
CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF COMPANY’S BOARD; PROVIDED,
HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR SUBSEQUENT TO THE FIRST DAY OF
SUCH PERIOD WHOSE ELECTION, OR NOMINATION FOR ELECTION, BY COMPANY’S
SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE INCUMBENT
DIRECTORS SHALL BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE AN INCUMBENT
DIRECTOR, BUT EXCLUDING, FOR PURPOSES OF THIS PROVISO, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED PROXY
CONTEST WITH RESPECT TO ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR
THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON, IN
EACH CASE, OTHER THAN THE MANAGEMENT OF COMPANY OR THE BOARD;


(B)  THE CONSUMMATION OF A MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE OR
SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING (X) COMPANY OR (Y) ANY OF ITS

9

 

--------------------------------------------------------------------------------

 


SUBSIDIARIES, BUT IN THE CASE OF THIS CLAUSE (Y) ONLY IF COMPANY VOTING
SECURITIES ARE ISSUED OR ISSUABLE, OR THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL THE ASSETS OF COMPANY TO A PERSON THAT IS NOT AN AFFILIATE
(EACH OF THE FOREGOING EVENTS BEING HEREINAFTER REFERRED TO AS A
“REORGANIZATION”), IN EACH CASE, UNLESS, IMMEDIATELY FOLLOWING SUCH
REORGANIZATION, (I) ALL OR SUBSTANTIALLY ALL THE PERSONS WHO WERE THE
“BENEFICIAL OWNERS” (AS SUCH TERM IS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE
ACT (OR A SUCCESSOR RULE THERETO)) OF COMPANY VOTING SECURITIES OUTSTANDING
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION CONTINUE TO
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE CORPORATION OR OTHER
ENTITY RESULTING FROM SUCH REORGANIZATION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION THAT, AS A RESULT OF SUCH TRANSACTION, OWNS COMPANY OR ALL OR
SUBSTANTIALLY ALL COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) (THE “CONTINUING COMPANY”) IN SUBSTANTIALLY THE SAME PROPORTIONS
AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH
REORGANIZATION, OF THE OUTSTANDING COMPANY VOTING SECURITIES (EXCLUDING, FOR
PURPOSES OF DETERMINING SUCH PROPORTIONS, ANY OUTSTANDING VOTING SECURITIES OF
THE CONTINUING COMPANY THAT SUCH BENEFICIAL OWNERS HOLD IMMEDIATELY FOLLOWING
THE CONSUMMATION OF THE REORGANIZATION AS A RESULT OF THEIR OWNERSHIP PRIOR TO
SUCH CONSUMMATION OF VOTING SECURITIES OF ANY CORPORATION OR OTHER ENTITY
INVOLVED IN OR FORMING PART OF SUCH REORGANIZATION OTHER THAN COMPANY), (II) NO
PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE CONTINUING COMPANY OR ANY CORPORATION CONTROLLED BY THE
CONTINUING COMPANY) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 50% OR MORE OF
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
CONTINUING COMPANY AND (III) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF THE CONTINUING COMPANY (OR EQUIVALENT BODY) WERE INCUMBENT
DIRECTORS AT THE TIME OF THE EXECUTION OF THE DEFINITIVE AGREEMENT PROVIDING FOR
SUCH REORGANIZATION OR, IN THE ABSENCE OF SUCH AN AGREEMENT, AT THE TIME AT
WHICH APPROVAL OF THE BOARD WAS OBTAINED FOR SUCH REORGANIZATION;


(C)  THE SHAREHOLDERS OF COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OR
DISSOLUTION OF COMPANY UNLESS SUCH LIQUIDATION OR DISSOLUTION IS PART OF A
TRANSACTION OR SERIES OF TRANSACTIONS DESCRIBED IN PARAGRAPH (B) ABOVE THAT DOES
NOT OTHERWISE CONSTITUTE A CHANGE IN CONTROL; OR


(D)  ANY PERSON (OTHER THAN (A) COMPANY, (B) ANY TRUSTEE OR OTHER FIDUCIARY
HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF COMPANY OR AN AFFILIATE OR
(C) ANY COMPANY OWNED, DIRECTLY OR INDIRECTLY, BY THE SHAREHOLDERS OF COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF THE VOTING POWER OF
COMPANY VOTING SECURITIES) BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY,
OF SECURITIES OF COMPANY REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER
OF COMPANY VOTING SECURITIES; PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS
PARAGRAPH (D), THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN
CONTROL: (I) ANY ACQUISITION DIRECTLY FROM COMPANY, (II) ANY ACQUISITION BY AN
UNDERWRITER TEMPORARILY HOLDING SUCH COMPANY VOTING SECURITIES PURSUANT TO AN
OFFERING OF SUCH SECURITIES OR (III) ANY ACQUISITION PURSUANT TO A
REORGANIZATION THAT DOES NOT CONSTITUTE A CHANGE IN CONTROL FOR PURPOSES OF
PARAGRAPH (B) ABOVE.


 

10

 

--------------------------------------------------------------------------------

 


SECTION 8.  CONFIDENTIAL INFORMATION.  EMPLOYEE RECOGNIZES AND ACKNOWLEDGES THAT
CERTAIN PROPRIETARY, NON-PUBLIC INFORMATION OWNED BY COMPANY AND ITS AFFILIATES,
INCLUDING WITHOUT LIMITATION PROPRIETARY, NON-PUBLIC INFORMATION REGARDING
CUSTOMERS, PRICING POLICIES, METHODS OF OPERATION, PROPRIETARY COMPUTER
PROGRAMS, SALES PRODUCTS, PROFITS, COSTS, MARKETS, KEY PERSONNEL, TECHNICAL
PROCESSES, AND TRADE SECRETS (HEREINAFTER CALLED “CONFIDENTIAL INFORMATION”),
ARE VALUABLE, SPECIAL AND UNIQUE ASSETS OF COMPANY AND ITS AFFILIATES.  EMPLOYEE
WILL NOT, DURING OR AFTER HIS TERM OF EMPLOYMENT, WITHOUT THE PRIOR WRITTEN
CONSENT OF A MEMBER OF THE BOARD BELIEVED BY EMPLOYEE TO HAVE BEEN AUTHORIZED BY
THE BOARD FOR SUCH PURPOSE, KNOWINGLY AND INTENTIONALLY DISCLOSE ANY OF THE
CONFIDENTIAL INFORMATION OBTAINED BY HIM WHILE IN THE EMPLOY OF COMPANY OR
DURING HIS PRIOR SERVICE AS A MEMBER OF THE BOARD TO ANY PERSON, FIRM,
CORPORATION, ASSOCIATION OR OTHER ENTITY FOR ANY REASON OR PURPOSE WHATSOEVER,
DIRECTLY OR INDIRECTLY (OTHER THAN TO AN EMPLOYEE OF COMPANY OF ITS AFFILIATES,
A DIRECTOR OF COMPANY OR ITS AFFILIATES, OR A PERSON TO WHOM DISCLOSURE IS
NECESSARY OR APPROPRIATE IN EMPLOYEE’S GOOD FAITH JUDGMENT IN CONNECTION WITH
THE PERFORMANCE OF HIS DUTIES HEREUNDER OR OTHERWISE ON BEHALF OF COMPANY),
UNLESS AND UNTIL SUCH CONFIDENTIAL INFORMATION BECOMES PUBLICLY AVAILABLE (OTHER
THAN AS A CONSEQUENCE OF THE BREACH BY EMPLOYEE OF HIS CONFIDENTIALITY
OBLIGATIONS UNDER THIS SECTION 8), AND EXCEPT AS MAY BE REQUIRED (OR AS EMPLOYEE
MAY BE ADVISED BY COUNSEL IS REQUIRED) IN CONNECTION WITH ANY JUDICIAL,
ADMINISTRATIVE OR OTHER GOVERNMENTAL PROCEEDING OR INQUIRY.  IN THE EVENT OF THE
TERMINATION OF HIS EMPLOYMENT, WHETHER VOLUNTARY OR INVOLUNTARY AND WHETHER BY
COMPANY OR EMPLOYEE, EMPLOYEE WILL DELIVER TO COMPANY AND WILL NOT TAKE WITH HIM
ANY DOCUMENTS, OR ANY OTHER REPRODUCTIONS (IN WHOLE OR IN PART) OF ANY ITEMS,
COMPRISING CONFIDENTIAL INFORMATION (EXCEPT THAT EMPLOYEE MAY RETAIN HIS
PERSONAL ADDRESS, TELEPHONE AND OTHER CONTACT LISTS AND INFORMATION AND ANY
OTHER DOCUMENTS OR REPRODUCTIONS RETAINED UPON THE ADVICE OF COUNSEL). 
NOTWITHSTANDING ANY OTHER PROVISION HEREOF, THE TERM “CONFIDENTIAL INFORMATION”
DOES NOT INCLUDE ANY INFORMATION THAT (A) IS OR BECOMES PUBLICLY AVAILABLE OTHER
THAN AS THE RESULT OF THE BREACH BY EMPLOYEE OF HIS CONFIDENTIALITY OBLIGATIONS
UNDER THIS SECTION 8, (B) BECAME, IS OR BECOMES AVAILABLE TO EMPLOYEE ON A
NON-CONFIDENTIAL BASIS FROM A SOURCE, OTHER THAN COMPANY, THAT TO EMPLOYEE’S
KNOWLEDGE IS NOT PROHIBITED FROM DISCLOSING SUCH INFORMATION TO EMPLOYEE BY A
CONFIDENTIALITY OBLIGATION OWED TO COMPANY OR (C) WAS KNOWN TO EMPLOYEE PRIOR TO
BECOMING A MEMBER OF THE BOARD.  THE PROVISIONS OF THIS SECTION 8 SHALL EXPIRE
AND BE OF NO FURTHER FORCE AND EFFECT ON THE THIRD ANNIVERSARY OF THE
TERMINATION DATE OF EMPLOYEE’S EMPLOYMENT WITH COMPANY.


SECTION 9.  NON-COMPETITION, NON-SOLICITATION, NON-DISPARAGEMENT.  DURING THE
PERIOD OF EMPLOYEE’S EMPLOYMENT WITH COMPANY PURSUANT TO THIS AGREEMENT AND FOR
A PERIOD OF TWO (2) YEARS THEREAFTER, EMPLOYEE WILL NOT KNOWINGLY AND
INTENTIONALLY (I) ENGAGE, DIRECTLY OR INDIRECTLY, ALONE OR AS A PARTNER,
OFFICER, DIRECTOR, EMPLOYEE, OR CONSULTANT OF ANY OTHER BUSINESS ORGANIZATION IN
ANY BUSINESS ACTIVITIES THAT ARE SUBSTANTIALLY AND DIRECTLY COMPETITIVE WITH THE
BUSINESS ACTIVITIES THEN CONDUCTED BY COMPANY ANYWHERE IN THE WORLD; IT BEING
MUTUALLY UNDERSTOOD AND AGREED THAT CUSTOMERS OR SUPPLIERS OF THE COMPANY WHO
ARE NOT ALSO PRIMARILY ENGAGED IN PROVIDING ELECTRONICS DESIGN, ENGINEERING OR
MANUFACTURING OR PRECISION MANUFACTURING SERVICES AND WHO PURCHASE GOODS OR
SERVICES FROM, OR SUPPLY GOODS OR SERVICES TO, THE COMPANY SHALL NOT BE DEEMED
TO BE ENGAGING IN BUSINESS ACTIVITIES THAT ARE SUBSTANTIALLY AND DIRECTLY
COMPETITIVE WITH THE BUSINESS ACTIVITIES CONDUCTED BY THE COMPANY (THE
“DESIGNATED  

11

 

--------------------------------------------------------------------------------

 


INDUSTRY”); (II) DIVERT TO ANY COMPETITOR OF COMPANY IN THE DESIGNATED INDUSTRY
ANY CUSTOMER OF COMPANY; (III) SOLICIT OR ENCOURAGE ANY OFFICER, EMPLOYEE, OR
CONSULTANT OF COMPANY TO LEAVE ITS EMPLOY FOR EMPLOYMENT BY OR WITH ANY
COMPETITOR OF COMPANY IN THE DESIGNATED INDUSTRY OR, ON BEHALF OF HERSELF OR ANY
OTHER PERSON, HIRE, EMPLOY OR ENGAGE ANY SUCH PERSON; OR (IV) ENGAGE AT ANY TIME
IN ANY FORM OF CONDUCT OR MAKE ANY STATEMENTS, OR DIRECT ANY OTHER PERSON OR
ENTITY TO ENGAGE IN ANY CONDUCT OR MAKE ANY STATEMENTS, THAT DISPARAGE,
CRITICIZE OR OTHERWISE IMPAIR THE REPUTATION OF COMPANY, ITS SUBSIDIARIES, THEIR
PRODUCTS AND SERVICES, OR THEIR PAST AND PRESENT OFFICERS, DIRECTORS, EMPLOYEES
AND CONSULTANTS.  THE PARTIES HERETO ACKNOWLEDGE THAT (A) EMPLOYEE’S
NON-COMPETITION OBLIGATIONS HEREUNDER WILL NOT PRECLUDE EMPLOYEE FROM (X) OWNING
LESS THAN 5% OF THE COMMON STOCK OF ANY PUBLICLY TRADED CORPORATION OR OTHER
PERSON CONDUCTING BUSINESS ACTIVITIES IN THE DESIGNATED INDUSTRY OR (Y) SERVING
AS A DIRECTOR OF A CORPORATION OR OTHER PERSON ENGAGED IN THE MANUFACTURING OR
ELECTRONICS INDUSTRY WHOSE BUSINESS OPERATIONS ARE NOT SUBSTANTIALLY AND
DIRECTLY COMPETITIVE WITH THOSE OF COMPANY; AND (B) THE RESTRICTIONS SET FORTH
IN CLAUSE (IV) OF THE PRECEDING SENTENCE SHALL NOT APPLY TO ANY STATEMENTS BY
EMPLOYEE THAT ARE MADE TRUTHFULLY IN RESPONSE TO A SUBPOENA OR AS OTHERWISE
REQUIRED BY APPLICABLE LAW OR OTHER COMPULSORY LEGAL PROCESS.  COMPANY AGREES TO
DIRECT THE MEMBERS OF ITS BOARD AND EXECUTIVE MANAGEMENT TEAM TO NOT ENGAGE IN
ANY CONDUCT OR TO MAKE ANY STATEMENTS, OR DIRECT ANY OTHER PERSON TO ENGAGE IN
ANY CONDUCT OR TO MAKE ANY STATEMENTS, THAT DISPARAGE, CRITICIZE OR OTHERWISE
IMPAIRS THE REPUTATION OF EMPLOYEE.


SECTION 10.  CONFIDENTIALITY AGREEMENT; INDEMNITY AGREEMENT.  EMPLOYEE AND
COMPANY ARE PARTIES TO THAT CERTAIN CONFIDENTIAL INFORMATION, PROPRIETARY RIGHTS
AND ARBITRATION AGREEMENT DATED SEPTEMBER 21, 2016 (THE “CONFIDENTIALITY
AGREEMENT”) AND THAT CERTAIN INDEMNITY AGREEMENT DATED AS OF AUGUST 26, 2014. 
EMPLOYEE AND COMPANY AGREE THAT, OTHER THAN THE ARBITRATION PROVISIONS SET FORTH
IN THE CONFIDENTIALITY AGREEMENT, WHICH ARE EXPRESSLY SUPERSEDED HEREBY, NOTHING
IN THIS AGREEMENT LIMITS OR SUPERSEDES ANY OF THE PROVISIONS CONTAINED IN THE
CONFIDENTIALITY AGREEMENT OR THE INDEMNITY AGREEMENT, ALL OF WHICH REMAIN IN
FULL FORCE AND EFFECT BETWEEN EMPLOYEE AND COMPANY AND ARE HEREBY REAFFIRMED IN
ALL RESPECTS.


SECTION 11.  ARBITRATION.   


(A)  SUBJECT CLAIMS; INITIATION OF BINDING ARBITRATION.  COMPANY AND EMPLOYEE
AGREE THAT ALL (I) DISPUTES AND CLAIMS OF ANY NATURE THAT EMPLOYEE MAY HAVE
AGAINST COMPANY AND ANY SUBSIDIARIES OR AFFILIATES AND THEIR OFFICERS AND
EMPLOYEES, INCLUDING ALL FEDERAL OR STATE STATUTORY, CONTRACTUAL, AND COMMON LAW
CLAIMS (INCLUDING ALL EMPLOYMENT DISCRIMINATION CLAIMS) ARISING FROM,
CONCERNING, OR RELATING IN ANY WAY TO OUR EMPLOYMENT RELATIONSHIP, (II) ALL
DISPUTES AND CLAIMS OF ANY NATURE THAT COMPANY MAY HAVE AGAINST EMPLOYEE, OR
(III) ANY DISPUTE AMONG US ABOUT THE ARBITRABILITY OF ANY CLAIMS OR CONTROVERSY
WILL BE RESOLVED OUT OF COURT.  ANY SUCH CLAIMS WILL BE SUBMITTED EXCLUSIVELY
FIRST TO MANDATORY MEDIATION AND, IF MEDIATION IS UNSUCCESSFUL, TO MANDATORY
ARBITRATION.


(B)  ARBITRATION PROCEDURE.  UNLESS OTHERWISE AGREED IN WRITING BY COMPANY AND
EMPLOYEE, ANY ARBITRATION PROCEEDING WILL BE HELD IN HOUSTON, TEXAS.  THE
ARBITRATION

12

 

--------------------------------------------------------------------------------

 


WILL BE CONDUCTED UNDER THE NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA RULES”).  THE CLAIM WILL
BE SUBMITTED TO A SINGLE EXPERIENCED, NEUTRAL EMPLOYMENT ARBITRATOR SELECTED IN
ACCORDANCE WITH THE AAA RULES.  THE ARBITRATOR SHALL HAVE FULL AUTHORITY TO
AWARD OR GRANT ALL REMEDIES PROVIDED BY LAW.  THE ARBITRATOR SHALL HAVE FULL
AUTHORITY TO PERMIT ADEQUATE DISCOVERY.  AT THE CONCLUSION OF THE ARBITRATION
PROCEEDING, THE ARBITRATOR SHALL ISSUE A WRITTEN, REASONED AWARD.  THE AWARD OF
THE ARBITRATION SHALL BE FINAL AND BINDING.  A JUDGMENT UPON THE AWARD MAY BE
ENTERED AND ENFORCED BY ANY COURT HAVING JURISDICTION.  EACH PARTY SHALL PAY THE
FEES OF THEIR RESPECTIVE ATTORNEYS, THE EXPENSES OF THEIR WITNESSES, AND ANY
OTHER EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH THE ARBITRATION,
PROVIDED, HOWEVER, THAT COMPANY SHALL PAY FOR THE FEES OF THE ARBITRATOR AND THE
ADMINISTRATIVE AND FILING FEES CHARGED BY THE AAA. 


(C)  NONJOINDER.  IN NO EVENT MAY AN ARBITRATOR ALLOW ANY PARTY TO JOIN CLAIMS
OF ANY OTHER EMPLOYEE IN A SINGLE ARBITRATION PROCEEDING WITHOUT CONSENT OF
EMPLOYEE AND COMPANY.  IN THE EVENT THAT THE DISPUTE OR CLAIM INVOLVES A WRITTEN
AGREEMENT BETWEEN EMPLOYEE AND COMPANY (INCLUDING THIS AGREEMENT) OR A
COMPENSATION PLAN, THE ARBITRATOR WILL HAVE NO AUTHORITY TO ADD TO, DETRACT
FROM, OR OTHERWISE MODIFY THE AGREEMENT OR PLAN PROVISIONS OTHER THAN AS
EXPRESSLY SET FORTH IN THAT AGREEMENT OR PLAN.  SHOULD THIS ARBITRATION
AGREEMENT CONFLICT WITH THE ARBITRATION PROVISIONS OF ANY OTHER AGREEMENT THAT
EMPLOYEE HAS WITH COMPANY, THE TERMS OF THIS AGREEMENT WILL GOVERN.


(D)  EQUITABLE RELIEF.  IN THE EVENT THAT IRREPARABLE INJURY COULD OCCUR DURING
THE PENDENCY OF A MEDIATION OR ARBITRATION PROCEEDING, TO RESTORE OR MAINTAIN
THE STATUS QUO UNTIL THE DISPUTE HAS BEEN RESOLVED BY MEDIATION OR ARBITRATION A
PARTY MAY APPLY TO A COURT OF COMPETENT JURISDICTION TO OBTAIN A TEMPORARY OR
PRELIMINARY INJUNCTION IN AID OF MEDIATION AND ARBITRATION.


(E)  BINDING AGREEMENT.  NOTWITHSTANDING ANY POLICY OF COMPANY PERMITTING IT TO
ALTER ITS POLICIES, PROCEDURES, AND THE TERMS AND CONDITIONS OF EMPLOYMENT, THIS
AGREEMENT TO ARBITRATE IS BINDING AND CANNOT BE MODIFIED OR SUPERSEDED EXCEPT BY
A WRITTEN AGREEMENT SIGNED BY AN AUTHORIZED REPRESENTATIVE OF COMPANY AND
EMPLOYEE.


SECTION 12.  GENERAL. 


(A)  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER WILL BE IN
WRITING, AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN IF DELIVERED PERSONALLY, OR
THREE BUSINESS DAYS AFTER BEING MAILED BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR UPON RECEIPT IF SENT BY WRITTEN TELECOMMUNICATIONS, TO THE
RELEVANT ADDRESS SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS THE RECIPIENT OF
SUCH NOTICE OR COMMUNICATION WILL HAVE SPECIFIED TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH THIS SECTION 12(A): 

If to Company, to:

13

 

--------------------------------------------------------------------------------

 

Benchmark Electronics, Inc.
3000 Technology Drive
Angleton, Texas 77515
Attn:  Corporate Secretary
Fax No.:  979/848-5269

If to Employee, to:

Paul J. Tufano
(at Employee’s primary address on the books and records of Company from time to
time)


(B)  WITHHOLDING; NO OFFSET.  ALL PAYMENTS REQUIRED TO BE MADE BY COMPANY UNDER
THIS AGREEMENT TO EMPLOYEE WILL BE SUBJECT TO THE WITHHOLDING OF SUCH AMOUNTS,
IF ANY, RELATING TO FEDERAL, STATE AND LOCAL TAXES AS MAY BE REQUIRED BY LAW. 
NO PAYMENT UNDER THIS AGREEMENT WILL BE SUBJECT TO OFFSET OR REDUCTION
ATTRIBUTABLE TO ANY AMOUNT OF OBLIGATION EMPLOYEE MAY OWE OR BE LIABLE FOR TO
COMPANY OR ANY OTHER PERSON.


(C)  EQUITABLE REMEDIES.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES
THAT UPON ANY BREACH BY EMPLOYEE OF HIS OBLIGATIONS UNDER ANY OF SECTIONS 7 AND
8  HEREOF, COMPANY WILL HAVE NO ADEQUATE REMEDY AT LAW, AND ACCORDINGLY WILL BE
ENTITLED TO SPECIFIC PERFORMANCE AND OTHER APPROPRIATE INJUNCTIVE AND EQUITABLE
RELIEF.


(D)  SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE, SUCH PROVISION WILL BE FULLY SEVERABLE AND THIS
AGREEMENT WILL BE CONSTRUED AND ENFORCED AS IF SUCH ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION NEVER COMPRISED A PART HEREOF; AND THE REMAINING
PROVISIONS HEREOF WILL REMAIN IN FULL FORCE AND EFFECT AND WILL NOT BE AFFECTED
BY THE ILLEGAL, INVALID OR UNENFORCEABLE PROVISION OR BY ITS SEVERANCE HEREFROM.

Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
will be added automatically as part of this Agreement a provision as similar in
its terms to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.


(E)  WAIVERS.  NO DELAY OR OMISSION BY EITHER PARTY HERETO IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER WILL IMPAIR SUCH RIGHT, POWER OR PRIVILEGE,
NOR WILL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE
PRECLUDE ANY FURTHER EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.


(F)  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS,
EACH OF WHICH WILL BE DEEMED AN ORIGINAL, AND ALL OF WHICH TOGETHER WILL
CONSTITUTE ONE AND THE SAME INSTRUMENT


(G)  CAPTIONS.  THE CAPTIONS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND WILL NOT LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS OR PROVISIONS
HEREOF.


 

14

 

--------------------------------------------------------------------------------

 


(H)  REFERENCE TO AGREEMENT.  USE OF THE WORDS “HEREIN”, “HEREOF”, AND “HERETO”
AND THE LIKE IN THIS AGREEMENT REFER TO THIS AGREEMENT ONLY AS A WHOLE AND NOT
TO ANY PARTICULAR SECTION, SUBSECTION OR PROVISION OF THIS AGREEMENT, UNLESS
OTHERWISE NOTED.  ANY REFERENCE TO A “SECTION” OR “SUBSECTION” SHALL REFER TO A
SECTION OR SUBSECTION OF THIS AGREEMENT, UNLESS OTHERWISE NOTED.


(I)  SUCCESSORS AND BINDING AGREEMENT.  COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION
OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF COMPANY,
BY AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO EMPLOYEE, EXPRESSLY TO ASSUME
AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT
COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF COMPANY AND ANY
SUCCESSOR TO COMPANY, INCLUDING WITHOUT LIMITATION ANY PERSONS ACQUIRING
DIRECTLY OR INDIRECTLY ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF
COMPANY WHETHER BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION, OR OTHERWISE
(AND SUCH SUCCESSOR SHALL THEREAFTER BE DEEMED THE “COMPANY” FOR THE PURPOSES OF
THIS AGREEMENT), BUT SHALL NOT OTHERWISE BE ASSIGNABLE, TRANSFERABLE OR
DELEGABLE BY COMPANY.  WITHOUT LIMITING THE FOREGOING, THE SURVIVING OR
TRANSFEREE CORPORATION OR OTHER PERSON IN ANY SUCH TRANSACTION (WHETHER BY
MERGER, CONSOLIDATION, REORGANIZATION, TRANSFER OF BUSINESS OR ASSETS, OR
OTHERWISE) SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 7 HEREOF AND SHALL BE
DEEMED TO BE COMPANY FOR PURPOSES OF SUCH PROVISIONS, REGARDLESS OF WHETHER SUCH
TRANSACTION ITSELF CONSTITUTED A CHANGE OF CONTROL OF COMPANY.


(J)  ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS.  THIS AGREEMENT CONTAINS THE
ENTIRE UNDERSTANDING OF THE PARTIES, AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS BETWEEN THEM, RELATING TO THE SUBJECT MATTER HEREOF INCLUDING THE
PRIOR AGREEMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT HEREAFTER SIGNED BY EACH OF THE PARTIES HERETO, AND MAY NOT
BE WAIVED EXCEPT BY A WRITTEN INSTRUMENT HEREAFTER SIGNED BY THE PARTY GRANTING
SUCH WAIVER.  COMPANY HAS NOT MADE ANY PROMISE OR ENTERED INTO ANY AGREEMENT
THAT IS NOT EXPRESSED IN THIS AGREEMENT, AND EMPLOYEE IS NOT RELYING UPON ANY
STATEMENT OR REPRESENTATION OF ANY AGENT OF COMPANY.  IN EXECUTING THIS
AGREEMENT, EMPLOYEE IS RELYING SOLELY ON HIS JUDGMENT AND HAS BEEN REPRESENTED
BY THE LEGAL COUNSEL OF HIS CHOICE IN CONNECTION WITH THIS AGREEMENT WHO HAS
READ AND EXPLAINED TO EMPLOYEE THE ENTIRE CONTENTS OF THIS AGREEMENT, AS WELL AS
EXPLAINED THE LEGAL CONSEQUENCES.  NO AGREEMENTS OR REPRESENTATION, ORAL OR
OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE
BEEN MADE BY EITHER PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.


(K)  GOVERNING LAW.  THIS AGREEMENT AND THE PERFORMANCE HEREOF SHALL BE GOVERNED
AND CONSTRUED IN ALL RESPECTS, INCLUDING BUT NOT LIMITED TO AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF ARIZONA, WITHOUT REGARD
TO THE PRINCIPLES OR RULES OF CONFLICT OF LAWS THEREOF.


(L)  SECTION 409A.  THIS AGREEMENT IS INTENDED TO SATISFY, OR BE EXEMPT FROM,
THE REQUIREMENTS OF SECTION 409A OF THE CODE, INCLUDING CURRENT AND FUTURE
GUIDANCE AND

15

 

--------------------------------------------------------------------------------

 


REGULATIONS INTERPRETING SUCH PROVISIONS (COLLECTIVELY, “CODE SECTION 409A”),
AND SHOULD BE INTERPRETED ACCORDINGLY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, IF ANY AMOUNT PAYABLE PURSUANT TO THIS AGREEMENT CONSTITUTES
A DEFERRAL OF COMPENSATION SUBJECT TO CODE SECTION 409A, AND IF SUCH AMOUNT IS
PAYABLE AS A RESULT OF EMPLOYEE’S “SEPARATION FROM SERVICE” AT SUCH TIME AS
EMPLOYEE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF THOSE TERMS AS DEFINED
IN CODE SECTION 409A), THEN NO PAYMENT SHALL BE MADE, EXCEPT AS PERMITTED UNDER
CODE SECTION 409A, PRIOR TO THE FIRST BUSINESS DAY AFTER THE DATE THAT IS SIX
MONTHS AFTER EMPLOYEE’S SEPARATION FROM SERVICE.  EXCEPT FOR ANY TAX AMOUNTS
WITHHELD BY COMPANY FROM THE PAYMENTS OR OTHER CONSIDERATION HEREUNDER AND ANY
EMPLOYMENT TAXES REQUIRED TO BE PAID BY COMPANY, EMPLOYEE SHALL BE RESPONSIBLE
FOR PAYMENT OF ANY AND ALL TAXES OWED IN CONNECTION WITH THE CONSIDERATION
PROVIDED FOR IN THIS AGREEMENT.

 

16

 

--------------------------------------------------------------------------------

 

Executed as of the date and year first above written.

 

Benchmark Electronics, Inc.

 

By:

/s/ Scott R. Peterson

 

Scott R. Peterson

 

Vice President & General Counsel





 

Employee

 

            /s/ Paul J. Tufano

 

 

December 1, 2016

 

 

 

 

 

17

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Release

THIS RELEASE (this “Release”) is executed by Paul J. Tufano (“Executive”) and
delivered by him to Benchmark Electronics, Inc. (“Benchmark”). 

WHEREAS, Executive and Benchmark entered into an employment agreement dated as
of December 1, 2016 (the “Employment Agreement”); and

WHEREAS, it is a condition to certain obligations under the Employment Agreement
that Executive execute and deliver to Benchmark this Release.

NOW, THEREFORE, in consideration of the payments and benefits set forth in the
Employment Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive agrees as follows:

1.                  Release and Waiver.  Executive, on behalf of himself and his
agents, heirs, executors, administrators, successors and assigns, hereby
RELEASES AND FOREVER DISCHARGES Benchmark, including without limitation
Benchmark’s parents, subsidiaries, affiliates, and other related companies, as
well as any and all of their officers, directors, agents, employees, partners,
shareholders, attorneys, insurers, predecessors, successors, and assigns
(collectively the “Released Parties”) from any and all claims, damages,
complaints, grievances, causes of action, suits, liabilities, demands and
expenses (including attorneys’ fees) of any nature whatsoever, both at law and
in equity (except those expressly reserved herein), whether known or unknown,
now existing or which may result from the existing state of things, which
Executive now has or ever had against the Released Parties from the beginning of
time to the date of execution of this Release (set forth underneath Executive’s
signature hereto).  In particular, without limitation of the foregoing, the
Released Parties are specifically released from and held harmless from any and
all claims arising out of or related to Executive’s employment relationship with
Benchmark, including, without limitation, his separation from employment.  It is
Executive’s intention that this Release constitute a full and final general
release of all such claims and that this release be as broad as possible.  This
Release does not release or waive any rights or claims that may arise after the
Effective Date.  

2.                  Scope of Release.  Without limiting the foregoing in any
way, Executive’s release and waiver includes, but is not limited to, any rights
or claims Executive may have under: the Age Discrimination in Employment Act of
1967 (29 U.S.C. § 621, et seq.) (“ADEA”); Title VII of the Civil Rights Acts of
1964; 42 U.S.C. § 1981; the Family and Medical Leave Act; the Fair Labor
Standards Act; the Equal Pay Act; the Rehabilitation Act of 1973 and the
Americans with Disabilities Act; ERISA; WARN; the Older Workers Benefit
Protection Act (“OWBPA”); the National Labor Relations Act; claims under the
California Labor, Civil, and Government Codes, including the California Fair
Employment

18

 

--------------------------------------------------------------------------------

 

 

and Housing, the Genetic Information Nondiscrimination Act; the Unfair Business
Practices Act; and any other federal, state or local laws or regulations
concerning employment or prohibiting employment discrimination, harassment or
retaliation.  This release and waiver also includes any claims against Benchmark
and/or the Released Parties based on contract or tort, claims for defamation,
libel, invasion of privacy, intentional or negligent infliction of emotional
distress, wrongful termination, constructive discharge, breach of contract,
breach of the covenant of good faith and fair dealing, breach of fiduciary duty,
and fraud.  Executive agrees that he shall never file a lawsuit or other
complaint challenging the validity or enforceability of this Release.  Executive
waives and releases any claim that he has or may have to reemployment after the
execution of this Release.

3.                  Rights Not Relinquished.  Executive does not by this Release
relinquish (a) any right to any vested benefits under any benefit plans or
arrangements maintained by Benchmark or its subsidiaries or affiliates, (b) any
right to indemnification under any applicable directors and officers liability
insurance policy, indemnity agreement, applicable state and federal law and
Benchmark’s articles of incorporation and bylaws, (c) any rights in Executive’s
capacity as a securityholder of Benchmark, (d) Executive’s right to receive the
benefits set forth in Sections 6(c) or 6(d) of the Employment Agreement, as
applicable.

4.                  Risk of Mistake of Fact.  Executive understands that any of
the facts or circumstances that Executive may currently rely on may later be
found, suspected or claimed to be different from the facts and circumstances as
Executive now believe them to be (each, a “Mistake of Fact”).  Executive assumes
the risk of any Mistake of Fact and agrees that this Release shall remain
effective despite any such Mistake of Fact.  Specifically, it is a condition of
this Release, and it is Executive’s intention by signing this Release, that
except as expressly set forth herein the release of claims contained in this
Release shall be effective as a bar to each and every claim, whether now known
or unknown. 

5.                  No Lawsuits, Complaints, or Claims.  Executive waives his
right to file any charge or complaint against Benchmark and/or any of the
Released Parties arising out of his employment or separation from employment or
any facts occurring prior to the Executive signing this Release before any
federal, state or local court or any federal, state or local administrative
agency, except where such waivers are prohibited by law.  By signing this
Release, Executive represents that he has not filed any such claims, causes of
action or complaints. Notwithstanding the foregoing, Executive does not waive or
release any claim which cannot be validly waived or released by private
agreement.  Specifically, nothing in this Release shall prevent Executive from
filing a charge or complaint with, or from participating in, an investigation or
proceeding conducted by the SEC, EEOC, DFEH or any other federal, state or local
agency charged with the enforcement of any employment laws.  However, Executive
understands that by signing this Release, Executive waives the right to recover
any damages or to receive other relief in any claim or suit brought by or
through the EEOC, the DFEH or any other state or local deferral agency on
Employee’s behalf to the fullest extent permitted by law, but expressly
excluding any award or other relief available from the SEC.  This Release is not
intended to, and shall not be interpreted in any manner that limits or restricts
Executive from, exercising any legally protected whistleblower rights (including

 

 

--------------------------------------------------------------------------------

 

pursuant to Rule 21F under the U.S. Securities and Exchange Act of 1934) or
receiving an award for information provided to any government agency under any
legally protected whistleblower rights.  Executive acknowledges that he has no
pending workers’ compensation claims and that this Release is not related in any
way to any claim for workers’ compensation benefits, and that he has no basis
for such a claim. 

6.                  Adequate Notice.  Executive acknowledges that he was given
an adequate opportunity to review and consider this Release.

7.                  Consult an Attorney.  Executive acknowledges that Benchmark
has advised Executive to consult an attorney, at Executive’s expense, concerning
Executive’s rights and the terms of this Release, and that Executive had
sufficient time to do so and did so or voluntarily chose not to do so. 
Executive’s waivers are knowing, conscious and with full appreciation that at no
time in the future may Executive pursue any of the rights that Executive waived
in this Release.

8.                  Right to Revoke.  During the seven-day period following the
date Executive executes this Release (such period, the “Revocation Period”),
Executive may revoke this Release completely by delivering a letter, personally
or by USPS Certified Mail, to Benchmark’s Corporate Secretary, containing
Executive’s revocation of this Release.  This Release shall become effective on
the day following the conclusion of the Revocation Period (such day, the
“Effective Date”).  This Release shall have no legal effect if revoked as
provided herein.

IN WITNESS WHEREOF, Executive has executed and delivered this Release on the
date set forth below.

 

 

                                                 

Paul J. Tufano

Date:

20

 

--------------------------------------------------------------------------------